United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2462
                                  ___________

Sarah Fells,                         *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
     v.                              * Eastern District of Arkansas.
                                     *
Stewart Title Guaranty Company,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                            Submitted: November 1, 2010
                                Filed: November 8, 2010
                                ___________

Before MURPHY, BOWMAN, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

      Sarah Fells appeals from the order of the District Court1 granting summary
judgment to Stewart Title Guaranty Company in Fells's lawsuit alleging breach of
duty by the title insurer. Following careful de novo review, see Northland Cas. Co.
v. Meeks, 540 F.3d 869, 872 (8th Cir. 2008) (standard of review), and consideration



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the Recommended Disposition of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
 of Fells’s arguments on appeal, we conclude that summary judgment was appropriate
for the reasons stated by the District Court. Accordingly, we affirm. See 8th Cir. R.
47B.

                        _____________________________




                                         -2-